980 So. 2d 1233 (2008)
Stefanie BRADLEY, wife, Appellant,
v.
Alton BRADLEY, husband, Appellee.
No. 1D07-2214.
District Court of Appeal of Florida, First District.
May 5, 2008.
Kathryn S. Robbie, Jacksonville, for Appellant.
Jarahn M. Newman, Jacksonville, for Appellee.
PER CURIAM.
Stefanie F. Bradley, the former wife, appeals the Amended Final Judgment of Dissolution of Marriage dissolving her marriage to Alton Bradley, the former husband. The former wife contends that the trial court abused its discretion in ¶ 6 of the amended final judgment by awarding the former husband permanent periodic alimony in the amount of $1,500.00 monthly, and in ¶ 8 by ordering the former wife to obtain, maintain, and pay for medical insurance covering the former husband. We AFFIRM the final judgment of dissolution in all respects. See Simmons v. Simmons, 979 So. 2d 1063 (Fla. 1st DCA 2008).
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., Concur.